DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment was received from the applicant on December 9, 2019.
Claims 18-20 have been added.

Drawings
The drawings were received on December 9, 2019.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 12, 2021, December 9, 2019 and September 27, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4-8, 13-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "deep exploration depth" in claims 4-7, 13-15 and 18-20 is a relative term which renders the claims indefinite.  The term "deep" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "shallow exploration depth" in claims 4-6, 8, 13, 14, 16, 18 and 19 is a relative term which renders the claims indefinite.  The term "shallow" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brizard (US 9,417,351) in view of Lelaurin et al. (US 9,321,514).
Brizard discloses a method for recording seismic data using a seismic survey system which includes a set of autonomous underwater vehicles (AUVs), as shown in Figures 1-9, that are configured to cruise at an exploration depth as set by survey details received by said AUVs, defined as step #708, based on exploration mission details, defined as step #706, that are received by an unmanned surface vehicle (USV), defined as Part #212, from a central control unit, defined as Part #202, as shown in Figure 2.  Upon receiving said survey details, said AUVs start their exploration missions at their assigned exploration depths, defined as step #710, and record seismic data, defined as step #712, before being retrieved by said USV, defined as step #716, as shown in Figure 7.  Said central control unit instructs said USV on how many AUVs and which search pattern to use.  With the information from said central control unit, an intermediate control unit, defined as Part #304, of said USV instructs the associated AUVs with acoustic positioning means to follow a travel path, defined as Part #354, and to assemble based on an assigned pattern, as described in lines 28-39 of column 7.  Figure 3 demonstrates the use of said AUVs, defined as Part #350i, at an exploration depth that is near a water surface.

Lelaurin et al. discloses a method for using autonomous underwater vehicles for marine seismic surveys, as shown in Figures 2-18, where a plurality of AUVs, defined as Part #702a, are used at an exploration depth that is near a water bottom, as shown in Figure 7, and used in a pattern where said AUVs are not vertically superposed on each other simultaneously, as shown in Figures 4-5.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a plurality of AUVs at an exploration depth that is near a water bottom and in a pattern where said AUVs are not vertically superposed on each other simultaneously, as taught by Lelaurin et al., in combination with the method for using a set of AUVs as disclosed by Brizard for the purpose of providing a method for using a set of AUVs for exploration missions at various exploration depths.
Claims 7, 8, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brizard in view of Lelaurin et al., and further in view of Carder et al. (US 7,796,809).
Brizard in combination with Lelaurin et al. shows all of the features claimed except for the use of an AUV for an image taking operation of a water bottom that is included in an exploration mission.
Carder et al. discloses an autonomous underwater vehicle platform, as shown in Figures 1-5, where said AUV platform, defined as Part #11, includes a recorder, defined 
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize an AUV with a recorder for imaging a water bottom, as taught by Carder et al., in combination with the method for using a set of AUVs and disclosed by Brizard and the teachings of Lelaurin et al. for the purpose providing a method for using a set of AUVs for imaging a water bottom during an exploration mission.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ibn Seddik (US 10,281,929) discloses a method for maintaining a planned arrangement of AUVs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




January 3, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617